


Exhibit 10.4

 

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF GGP LIMITED PARTNERSHIP

 

THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of
February 13, 2013, by and among the undersigned parties.

 

W I T N E S S E T H:

 

WHEREAS, GGP Limited Partnership (the “Partnership”), a Delaware limited
partnership, exists pursuant to that certain Third Amended and Restated
Agreement of Limited Partnership, dated as of November 9, 2010, as amended (the
“Partnership Agreement”), and the Delaware Revised Uniform Limited Partnership
Act;

 

WHEREAS, GGP, Inc., a Delaware corporation, is the sole general partner of the
Partnership (the “General Partner”);

 

WHEREAS, the General Partner has determined that additional funds are desired by
the Partnership in excess of funds anticipated to be available (the “Required
Funds”) and that such Required Funds should be contributed to the Partnership;

 

WHEREAS, General Growth Properties, Inc., a Delaware corporation (the “Public
REIT”) has issued its Series A Cumulative Redeemable Preferred Stock (the
“Series A Stock”) in order to, among other reasons, raise the Required Funds;

 

WHEREAS, the Public REIT has caused the Required Funds raised by the issuance of
the Series A Stock to be contributed to its subsidiary, GGP Limited Partnership
II (the “Affiliate Limited Partner”), a Delaware limited partnership, and the
Affiliate Limited Partner has made a contribution of the Required Funds to the
Partnership;

 

WHEREAS, pursuant to Section 4.3(d) of the Third Restated Partnership Agreement,
upon receipt of the Required Funds, the Partnership is required to issue
Preferred Units with terms that are equivalent to the terms of the Series A
Stock, and the General Partner is authorized, on behalf of each of the partners,
to amend the Partnership Agreement to reflect the issuance of Series G Preferred
Units.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do herby agree
as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Capitalized Terms.  Capitalized terms
used but not defined herein shall have the definitions assigned to such terms in
the Partnership Agreement.

 

2.                                      Amendment of Section 1.1.

 

a.                    The term “Series G Preferred Units” shall be inserted
immediately following the definition of “Series F Preferred Units” and shall be
defined as follows:

 

“Series G Preferred Units” shall mean the series of preferred units of the
Partnership designated as 6.375% Series G Cumulative Redeemable Preferred Units
having such designations, preferences and other rights described in Schedule E.

 

b.                    The term “Units” set forth in Section 1.1 shall be deleted
in its entirety and replaced with the following:

 

“Units” shall mean the partnership units in the Partnership established and
issued from time to time in accordance with the terms hereof, including without
limitation Common Units and Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units and Series G Preferred
Units.  The number and designation of all Units held by each Partner is set
forth opposite such Partner’s name on Exhibit A.

 

3.                                      Amendment of Preferred Units. 
Section 4.7 of the Partnership Agreement is hereby deleted in its entirety and
the following is hereby inserted in its place and stead:

 

4.7                               Preferred Units.  The Series B Preferred
Units, Series D Preferred Units, Series E Preferred Units, Series F Preferred
Units and Series G Preferred Units have been established and have the rights,
preferences, limitations and qualifications as are described in Schedule A,
Schedule B, Schedule C, Schedule D and Schedule E, respectively, in addition to
the applicable rights and preferences contained herein.

 

4.                                      Amendment of Distributions with Respect
to Preferred Units.  Section 5.9 of the Partnership Agreement is amended by
inserting the following subsection (e) immediately following subsection (d):

 

(e)                                  The holders of Series G Preferred Units are
entitled to quarterly, cumulative partnership distributions when, if and as
declared, in an amount equal to $0.3984375 per Series E Preferred Unit, as more
particularly described in Schedule E.

 

2

--------------------------------------------------------------------------------


 

5.                                      Amendment of Liquidation Preference of
Preferred Units.  Section 7.8 of the Partnership Agreement is amended by
inserting the following subsection (e) immediately following subsection (d):

 

(e)                                  The holders of Series G Preferred Units
shall have the rights and preferences described in Schedule E.

 

6.                                      Addition of Schedule E.  Schedule E
attached hereto shall be inserted into the Partnership Agreement immediately
following Schedule D.

 

7.                                      New Exhibit A.  Exhibit A to the
Partnership Agreement, identifying the Partners, the number and class of series
of Units owned by each of them and their respective Percentage Interests, if
any, is hereby deleted in its entirety and the Exhibit A in the form attached
hereto is hereby inserted in its place and stead.

 

8.                                      Other Provisions Unaffected.  Except as
expressly amended hereby, the Partnership Agreement shall remain in full force
and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day and
year first written above.

 

 

GENERAL PARTNER:

 

GGP, INC.,

a Delaware corporation

 

 

By:

/s/ Marvin J. Levine

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE

AGREEMENT OF LIMITED PARTNERSHIP

OF

GGP LIMITED PARTNERSHIP

as of February 21, 2013

 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

General Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGP, Inc.

 

9,000,000

 

0.990866

%

0.985123

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGP Limited Partnership II

 

893,984,750.1700

 

98.287960

%

97.718272

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piedmont Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joseph Straus, Jr.

 

234,051.0000

 

0.049447

%

0.049160

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Helen Roth Trust

 

87,072.0000

 

0.164870

%

0.163915

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forbes/Cohen Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Avern L. Cohn Trust

 

173,397.0000

 

0.025768

%

234,051.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Rita C. Haddow Trust u/t/a 2/8/98

 

173,397.0000

 

0.011454

%

104,039.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SW Plaza Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bonnie D. O’Connell (Primack)

 

40,000.0000

 

0.001803

%

0.001792

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Cyd Rodriguez

 

50,000.0000

 

0.004404

%

0.004378

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Benjamin May Trust, Ian D. Gardenswartz Trustee

 

26,639.0000

 

0.005505

%

0.005473

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Lindsay Faith May Trust, Ian D. Gardenswartz Trustee

 

26,639.0000

 

0.001321

%

0.001313

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Robert Klausner

 

16,374.0000

 

0.000055

%

0.000055

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Donald B. May

 

12,000.0000

 

0.000902

%

0.000896

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Gregory Specht

 

13,500.0000

 

0.000912

%

0.000907

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Donald Kay

 

8,286.0000

 

0.002933

%

0.002916

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Altamonte Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gerald D Hines

 

24,580.0000

 

0.002713

%

0.002697

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

4

--------------------------------------------------------------------------------


 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

Edward J. DeBartolo Family Testamentary Trust I f/b/o Edward J. DeBartolo, Jr.

 

42,191.0000

 

0.004656

%

0.004629

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Lisa M. DeBartolo

 

14,064.0000

 

0.001552

%

0.001543

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Tiffanie L. DeBartolo

 

14,063.0000

 

0.001552

%

0.001543

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Nicole DeBartolo

 

14,063.0000

 

0.001552

%

0.001543

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Glenn J. Rufrano

 

66,138.0000

 

0.007299

%

0.007256

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

CRH Co., Inc.

 

6,144.0000

 

0.000678

%

0.000674

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Former Series C Partners(Glendale Galleria):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patrick S. Donahue, not individually, but solely as Trustee of the Patrick and
Paula Donahue Family Trust

 

29,517.2740

 

0.003257

%

0.003239

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Thomas L. Schriber, not individually, but solely as Trustee of the Thomas L.
Schriber Revocable Trust

 

244,239.7727

 

0.026954

%

0.026797

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Jari L. Stuart, not individually, but solely as Trustee of the Stuart Family
Revocable Living Trust

 

179,829.1871

 

0.019846

%

0.019730

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

William J. Kenney, Jr., not individually, but solely as Trustee of the William
K. Kenney, Jr. Separate Property Trust

 

59,853.8719

 

0.006605

%

0.006567

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Glenn C. Myers, not individually, but solely as Trustee of the Glenn C. Myers
Family Trust

 

12,497.5912

 

0.001379

%

0.001371

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Jack Jensen

 

47,356.2807

 

0.005226

%

0.005196

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Valley Hills Mall

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter D. Leibowits

 

499.0000

 

0.000055

%

0.000055

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stanley Richards Revocable Trust

 

449,121.0000

 

0.049564

%

0.049276

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

MB Capital Units, L.L.C.

 

2,817,811.0705

 

0.310970

%

0.309163

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

General Growth Companies, Inc.

 

24,957.8200

 

0.002754

%

0.002738

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

5

--------------------------------------------------------------------------------


 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

Matthew Bucksbaum Revocable Trust

 

1,497,512.0000

 

0.165263

%

0.164303

%

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series B Preferred Partners (JP Realty - Price Development):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Burke Cloward

 

0.0000

 

 

 

0.006093

%

18,510.1200

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

James Cordano

 

0.0000

 

 

 

0.000263

%

799.1820

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Gregory Curtis

 

0.0000

 

 

 

0.000451

%

1,370.2500

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Fairfax Holding, LLC

 

0.0000

 

 

 

0.277668

%

1,092,572.9347

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Rex and Barbara Frazier Family Trust

 

0.0000

 

 

 

0.005456

%

16,576.6320

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Michael Frei

 

0.0000

 

 

 

0.002648

%

8,044.5420

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Hall Investment Company

 

0.0000

 

 

 

0.004284

%

13,016.0700

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Kenneth G. Hansen Trust u/t/a dated 11/14/2000

 

0.0000

 

 

 

0.000877

%

2,663.2440

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

King American Hospital, Ltd.

 

0.0000

 

 

 

0.001748

%

5,310.7580

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Warren P. King

 

0.0000

 

 

 

0.001117

%

3,392.4780

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Paul K. Mendenhall

 

0.0000

 

 

 

0.001235

%

3,751.6140

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

North Plains Development Company, Ltd.

 

0.0000

 

 

 

0.003270

%

9,935.2260

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Carl E. Olson

 

0.0000

 

 

 

0.000716

%

2,174.6520

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Martin G. Peterson

 

0.0000

 

 

 

0.003433

%

10,428.5160

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Deidra Price

 

0.0000

 

 

 

0.000074

%

226.0260

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

John Price

 

0.0000

 

 

 

0.000252

%

766.2960

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Steven Price

 

0.0000

 

 

 

0.000476

%

1,446.9840

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Red Cliffs Mall Investment Company, Ltd.

 

0.0000

 

 

 

0.025315

%

76,910.9580

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Philip P. Taylor

 

0.0000

 

 

 

0.002933

%

8,909.3337

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Jennifer Wallin

 

0.0000

 

 

 

0.000074

%

226.0260

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

Lena Wilcher as Trustee of the Lena Wilcher Revocable Trust

 

0.0000

 

 

 

0.000883

%

2,683.3333

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series D Preferred Partner (Foot Hills):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Everitt Enterprises, Inc.

 

0.0000

 

 

 

0.088158

%

0.0000

 

532,749.6574

 

0.0000

 

0.0000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series E Preferred Partner (Four Seasons):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Koury Corporation

 

0.0000

 

 

 

0.071605

%

0.0000

 

0.0000

 

502,657.8128

 

0.0000

 

0.0000

 

 

6

--------------------------------------------------------------------------------


 

PARTNER
NAME

 

Number of
Common Units

 

% Common
Ownership

 

% Overall
Ownership*

 

Number of
Series B
Preferred
Units

 

Number of
Series D
Preferred
Units

 

Number of
Series E
Preferred
Units

 

Number of
Series F
Preferred
Units

 

Number of
Series G
Preferred
Units

 

Series F Preferred Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGP Limited Partnership II

 

0.0000

 

 

 

—

 

0.0000

 

0.0000

 

0.0000

 

360.0000

 

0.0000

 

Westroads-Oaks, Inc.

 

0.0000

 

 

 

—

 

0.0000

 

0.0000

 

0.0000

 

104,000

 

0.0000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series G Preferred Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GGP Limited Partnership II

 

0.0000

 

 

 

1.322737

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

10,000,000

 

 

--------------------------------------------------------------------------------

*calculated on the converted basis to common units.  Series F Units are not
convertible to common units.

 

7

--------------------------------------------------------------------------------
